Exhibit Monthly Operating Report Case Name:Espre Solutions Inc. Accrual Basis-1 Case Number:09-30572-hdh-11 Comparative Balance Sheet Assets Schedule Amount Jan-09 Feb-09 Mar-09 1 Unrestricted Cash 751,644.99 574,439.40 311,179.56 2 Restricted Cash - 3 Total Cash 751,644.99 574,439.40 311,179.56 4 Accounts Receivable (Net) 225.00 3,953.66 4,542.94 5 Inventory 0.00 0.00 0.00 6 Notes Receivable 0.00 0.00 0.00 7 Prepaid Expenses 0.00 0.00 1,210.00 8 Other (Attach List) 0.00 0.00 0.00 9 Total Current Assets 751,869.99 578,393.06 316,932.50 10 Property Plant & Equipment 80,000.00 80,000.00 80,000.00 11 Less: Accumulated Depreciation/Depletion (207,962.53 ) (214,603.50 ) 12 Net Property, Plant & Equipment 80,000.00 (127,962.53 ) (134,603.50 ) 13 Due From Insiders 0.00 0.00 14 Other Assets - Net of Amortization (Attach List) 3,095,517.00 3,095,517.00 3,095,517.00 15 Other (Attach List) 109,730.50 708,779.31 652,302.95 16 Total Assets 4,037,117.49 4,254,726.84 3,930,148.95 PostPetition Liabilities 17 Accounts Payable 0.00 43,986.86 139,728.80 18 Taxes Payable 0.00 0.00 0.00 19 Notes Payable 0.00 0.00 0.00 20 Professional Fees 0.00 0.00 0.00 21 Secured Debt 0.00 0.00 0.00 22 Other (Attach List) 0.00 352,704.32 378,393.67 23 Total PostPetition Liabilities 0.00 396,691.18 518,122.47 PrePetition Liabilities 24 Secured Debt 6,035,258.00 6,036,286.00 6,036,286.00 25 Priority Debt 13,417.98 13,417.98 13,417.98 26 Unsecured Debt 547,350.54 547,350.54 547,350.54 27 Other (Attach List) 0.00 0.00 28 Total PrePetition Liabilities 6,596,026.52 6,597,054.52 6,597,054.52 29 Total Liabilities 6,596,026.52 6,993,745.70 7,115,176.99 Equity 30 PrePetition Owner's Equity 0.00 (3,729,375.03 ) (3,729,375.03 ) 31 PostPetition Cumulative Profit or (Loss) 0.00 (415,461.21 ) (861,470.39 ) 32 Direct Charges to Equity (Attach Explanation) 0.00 1,405,817.38 1,405,817.38 33 Total Equity 0.00 (2,739,018.86 ) (3,185,028.04 ) 34 Total Liabitities & Owner's Equity 6,596,026.52 4,254,726.84 3,930,148.95 Assets Schedule Amount 14 Other Assets - Net of Amortization (Attach List) IP and Software 3,095,517.00 3,095,517.00 15 Other (Attach List) Acron 21,642.00 21,642.00 Wright Ginsberg Brusilow 0.00 62,088.50 Sweeney Gates 0.00 10,000.00 Apple, Norris & Fink 205.95 1,000.00 Leclair Ryan 0.00 15,000.00 Time Warner 1,955.00 Scott Griggs 500.00 Investment - Blideo, Inc. 550,000.00 Notes Rec. - Vizeo, Inc. 38,000.00 Notes Rec. - William Hopke 20,000.00 Notes Rec. - BG Moore 20,000.00 652,302.95 109,730.50 PostPetition Liabilities 22 Other (Attach List) Accrued Expenses -30,000.00 Accrued Vacation/Sick Pay 101,881.81 Direct Deposit Liabilities -62,264.29 Accrued Interest 175,000.00 Accrued Other Liabilities 0.00 Wages Payable 102,865.47 Payroll Liabilities 6,359.75 Employee Benefits Payable 0.00 Due to ESPRE Consulting 0.00 Accrued Rent 84,550.93 378,393.67 32 Direct Changes to Equity The following are items that differ from GAAP Books to Schedules On Schedule not in Books Schedules Books Difference Property Plant & Equipment 80,000.00 439,379.61 (359,379.61 ) Schedules at FMV books at historical IP and Software 3,095,517.00 71,560.16 3,023,956.84 Schedules at FMV books at historical CFM Capital Limited Payalbe 228,000.00 38,000.00 190,000.00 Amount of claim VS balance on books Dr Chao Payable 30,000.00 - 30,000.00 Written off Digital Reach Payable 236.06 - 236.06 Paid Level 3 Payable 1,671.76 - 1,671.76 Paid Island Stock Transfer Payable 166.00 - 166.00 Paid Acron U.S. Management Payable 398.95 - 398.95 Written off Secured Debt 6,036,286.00 5,000,000.00 1,036,286.00 Interest & Penalities not recorded on books PrePetition Owner's Equity (3,729,375.03 ) (3,729,375.03 ) - Rounding Error 1.08 1,405,817.38 Monthly Operating Report Case Name:Espre Solutions Inc. Accrual Basis-2 Case Number:09-30572-hdh-11 Income Statement Revenues Jan-09 Feb-09 Mar-09 Quarter Total 1 Gross Revenues 0.00 0.00 0.00 2 Less: Returns & Discounts 0.00 0.00 0.00 3 Net Revenue 0.00 0.00 0.00 Cost of Goods Sold 4 Material 0.00 0.00 0.00 5 Direct Labor 66,413.60 48,413.60 114,827.20 6 Direct Overhead 0.00 0.00 0.00 7 Total Cost of Goods Sold 66,413.60 48,413.60 114,827.20 8 Gross Profit (66,413.60 ) (48,413.60 ) (114,827.20 ) Operating Expenses 9 Officer/Insider Compensation 37,083.32 31,630.71 68,714.03 10 Selling & Marketing 849.42 151.75 1,001.17 11 General & Administrative 197,320.24 263,708.02 461,028.26 12 Rent & Lease 10,814.77 10,415.82 21,230.59 13 Other (Attach List) 0.00 0.00 0.00 14 Total Operating Expenses 246,067.75 305,906.30 551,974.05 15 Income Before Non-operating Income & Expense (312,481.35 ) (354,319.90 ) (666,801.25 ) Other Income & Expenses 16 Non-operating Income (Att. List) (1,046.95 ) (403.57 ) (1,450.52 ) 17 Non-operating Expense (Att. List) 0.00 0.00 0.00 18 Interest Expense 25,131.33 25,000.00 50,131.33 19 Depreciation/Depletion 0.00 0.00 0.00 20 Amortization 1,543.29 1,543.57 3,086.86 21 Other (Attach List) 0.00 0.00 0.00 22 Net Other Income & Expenses 25,627.67 26,140.00 51,767.67 Reorganization Expenses 23 Professional Fees 75,701.38 65,219.12 140,920.50 24 U.S. Trustee Fees 0.00 0.00 0.00 25 Other (Attach List) 1,650.81 330.16 1,980.97 26 Total Reorganization Expenses 77,352.19 65,549.28 142,901.47 27 Income Tax 0.00 0.00 0.00 28 Net Profit (Loss) (415,461.21 ) (446,009.18 ) (861,470.39 ) Other Income & Expenses 16 Non-operating Income (Att. List) Interest income (403.57 ) Reorganization Expenses 25 Other (Attach List) BK 8K filing expense 330.16 Monthly Operating Report Case Name:Espre Solutions Inc. Accrual Basis-3 Case Number:09-30572-hdh-11 Cash Receipts And Disbursements Jan-09 Feb-09 Mar-09 Quarter Total 1 Cash-Beginning of Month 751,644.99 574,439.40 751,644.99 Receipts From Operation 2 Cash Sales 0.00 0.00 0.00 Collections fo Accounts Receivable 3 PrePetition 0.00 0.00 0.00 4 PostPetition 0.00 0.00 0.00 5 Total Operating Receipts 0.00 0.00 0.00 Non-Operating Recepts 6 Loans & Advances (Attach List) 0.00 0.00 0.00 7 Sale of Assets 0.00 0.00 0.00 8 Other (Attach List) 14,598.27 36,029.76 50,628.03 9 Total Non-Operating Receipts 14,598.27 36,029.76 50,628.03 10 Total Receipts 14,598.27 36,029.76 50,628.03 11 Total Cash Available 766,243.26 574,439.40 751,644.99 Operating Disbursements 12 Net Payroll (116,674.36 ) (125,849.27 ) (242,523.63 ) 13 Payroll Taxes Paid (45,564.00 ) (23,355.67 ) (68,919.67 ) 14 Sales, Use & Other Taxes Paid 0.00 0.00 0.00 15 Secured/Rental/ Leases 0.00 0.00 0.00 16 Utilities (3,748.17 ) (27,015.71 ) (30,763.88 ) 17 Insurance (2,579.72 ) 0.00 (2,579.72 ) 18 Inventory Purchases 0.00 0.00 0.00 19 Vehicle Expenses 0.00 0.00 0.00 20 Travel (4,455.47 ) (5,866.15 ) (10,321.62 ) 21 Entertainment 0.00 0.00 0.00 22 Repairs & Maintenance (2,920.00 ) (26,545.59 ) (29,465.59 ) 23 Supplies (1,152.90 ) (1,823.77 ) (2,976.67 ) 24 Advertising (465.00 ) 0.00 (465.00 ) 25 Other (Attach List) (12,593.43 ) (88,502.62 ) (101,096.05 ) 26 Total Operating Disbursements (190,153.05 ) (298,958.78 ) (489,111.83 ) Reorganization Expenses 27 Professional Fees 0.00 0.00 0.00 28 U.S. Trustee Fees 0.00 0.00 0.00 29 Other (Attach List) (1,650.81 ) (330.16 ) (1,980.97 ) 30 Total Reorganization Expenses (1,650.81 ) (330.16 ) (1,980.97 ) 31 Total Disbursements (191,803.86 ) (299,288.94 ) (491,092.80 ) 32 Net Cash Flow (177,205.59 ) (263,259.18 ) (440,464.77 ) 33 Cash-End of Month 574,439.40 311,180.22 311,180.22 Non-Operating Recepts 8 Other (Attach List) 10600 · Vanquard Admiral Trsry MM-WF 03/01/2009 3-1 2.46 10600 · Vanquard Admiral Trsry MM-WF 03/01/2009 3-3 401.11 10100 · Bank of America -#2457 03/03/2009 1,076.75 10100 · Bank of America -#2457 03/05/2009 402.00 10100 · Bank of America -#2457 03/06/2009 10,000.00 10100 · Bank of America -#2457 03/09/2009 295.89 10100 · Bank of America -#2457 03/12/2009 10,817.00 10100 · Bank of America -#2457 03/12/2009 9,067.66 10100 · Bank of America -#2457 03/23/2009 1,066.11 10100 · Bank of America -#2457 03/30/2009 438.36 10100 · Bank of America -#2457 03/31/2009 822.50 10100 · Bank of America -#2457 03/04/2009 -21,075.26 10100 · Bank of America -#2457 03/27/2009 22,715.18 36,029.76 Operating Disbursements 25 Other (Attach List) 10100 · Bank of America -#2457 03/03/2009 1021 AETNA -29,666.30 10100 · Bank of America -#2457 03/31/2009 AETNA 0.00 10100 · Bank of America -#2457 03/02/2009 1019 Telethra -30,000.00 10100 · Bank of America -#2457 03/13/2009 1033 BG Moore -7,791.66 10100 · Bank of America -#2457 03/13/2009 1038 R Systems -9,280.00 10100 · Bank of America -#2457 03/13/2009 1039 RCG Information -3,848.00 10100 · Bank of America -#2457 03/27/2009 1040 BG Moore -7,791.66 10200 · Bank of America - #1850 03/27/2009 Bank of America -25.00 10600 · Vanquard Admiral Trsry MM-WF 03/01/2009 3-1 -25.00 10600 · Vanquard Admiral Trsry MM-WF 03/01/2009 3-1 -25.00 10600 · Vanquard Admiral Trsry MM-WF 03/01/2009 3-1 -25.00 10600 · Vanquard Admiral Trsry MM-WF 03/01/2009 3-2 -25.00 -88,502.62 Reorganization Expenses 29 Other (Attach List) 10100 · Bank of America -#2457 03/13/2009 1035 Edgar Filings LTD -330.16 -330.16 Monthly Operating Report Case Name:Espre Solutions Inc. Accrual Basis-4 Case Number:09-30572-hdh-11 Accounts Receibable Aging Schedule Amount Jan-09 Feb-09 Mar-09 1 0-30 (1,198.04 ) 4,387.54 2 31-60 - (69.60 ) 3 61-90 225.00 4 91+ 225.00 5 Total Accounts Receivable (973.04 ) 4,542.94 6 Amount Considered Uncollectible (225.00 ) (225.00 ) 7 Accounts Receivable (Net) (1,198.04 ) 4,317.94 Aging of PostPetition Taxes and Payables Month: Mar-09 Taxes Payable 0-30 Days 31-60 Days 61-90 Days 91+ Days Total xx1 Federal 8.00 1,267.95 1,275.95 xx2 State 50.40 6,694.61 6,745.01 xx3 Local 0.00 xx4 Other (Attach List) 0.00 xx5 Total Taxes Payable 58.40 7,962.56 0.00 0.00 8,020.96 xx6 Accounts Payable 36,127.00 71,146.49 (296.00 ) 106,977.49 Status of PostPetition Taxes Month: Mar-09 Federal Beginning Tax Liability* Amount Withheld And/or Accrued Amount Paid Ending Tax Liability 1 Withholding** 21,161.00 (10,859.00 ) 10,302.00 2 FICA Employee** 9,757.01 (4,885.21 ) 4,871.80 3 FICA Employer** 9,757.01 (4,885.21 ) 4,871.80 4 Unemployment 1,267.95 8.00 1,275.95 5 Income 6 Other (Attach List) 7 Total Federal Taxes 1,267.95 40,683.02 (20,629.42 ) 21,321.55 State and Local 8 Withholding 9 Sales 10 Excise 11 Unemployment 6,694.60 50.40 6,745.00 12 Real Property 13 Personal Property 14 Other (Attach List) 15 Total State & Local 16 Total Taxes 6,694.60 50.40 0.00 6,745.00 * The beginning tax liability should represent the liability from the prior month or, if this the the first operatingreport, the amount should be zero. ** Attach photocopies of IRS Form 6123 or your FTD coupons and payment receipt to verify payment or deposit Monthly Operating Report Case Name:Espre Solutions Inc. Accrual Basis-5 Case Number:09-30572-hdh-11 The debtor in possession must complete the reconciliation below for each bank accountincluding all geneall, payroll and tax accounts, as well as all savings and investmentaccounts, money market accounts, certificates of deposit, government obligations, etc.Accounts with restricted funds should be identified by placing an asterick next to theaccount number.Attach additional sheets if necessary. Month: Mar-09 Bank Reconciliations Account #1 Account #2 Account #3 A. Bank: Bank of America Bank of America B. Account Number: 375 555 2457 0047 9619 1850 C. Purpose (Type): Checking Checking Total 1 Balance Per Bank Statement 319,805.20 0.00 319,805.20 2 Add:Total Deposits Not Credited 0.00 0.00 0.00 3 Subtract:Outstanding Checks (9,124.98 ) 0.00 -9,124.98 4 Other Reconciling Items 0.00 0.00 0.00 5 Month End Balances Per Books 310,680.22 0.00 310,680.22 6 Number of Last Check Written 1049 Investment Accounts Bank, Account Name & Number Date of Purchase Type of Instructment Purchase Price Current Valaue 7 8 9 10 11 Total Investments Cash 12 Currency On Hand 500.00 13 Total Cash - End of Month 311,180.22 Monthly Operating Report Case Name:Espre Solutions Inc. Accrual Basis-6 Case Number:09-30572-hdh-11 Month:Mar-09 Payments To Insiders and Professionals Of the total disbursements shown for the month, list the amount paidto insiders (as defined in section 101 (31) (A)-(F) of the U.S. bankruptcy code)and to professionals.Also, for payments to insiders, indentify the type ofcompensation paid (e.g. salary, bonus, commissions, insurance, housingallowance, travel, car allowance, etc).Attach additional sheets if necessary. Insiders Name Type of Payment Amount Paid MTD Total Paid to Date 1 BG Moore Check 15,583.32 31,166.76 2 Bob Logan Paycheck 2,500.00 7,500.00 3 William Hopke Check/Paycheck/Wire 13,547.39 30,047.39 4 5 6 Total Payments To Insiders 31,630.71 68,714.15 Professionals Name Date of Court Order Authorizing Payment Amount Approved Amount Paid Total Paid To Date Total Incurred & Unpaid* 1 Wright Ginsberg Brusilow 4/7/2009 33,838.69 33,838.69 33,838.69 61,001.12 2 3 4 5 6 Total Payments To Professionals 33,838.69 61,001.12 * Include all fees incurred, both approved and unapproved PostPetition Status of Secured Notes, Leases Payable and Adequate Protection Payments Name of Creditor Scheduled Monthly Payments Due Amounts Paid During Month Total Unpaid PostPetition 1 Acron KingsPark, L.P. 21,543.98 21,543.98 0.00 2 3 4 5 6 Total 21,543.98 21,543.98 0.00 Monthly Operating Report Case Name:Espre Solutions Inc. Accrual Basis-7 Case Number:09-30572-hdh-11 Questionaire Yes No 1 Have any assets been sold or transferred outside the normal course of business this reporting period? x 2 Have any funds been disbursed from any account other than a debtor in possession account? x 3 Are any postpetition receivables (accounts, notes, or loans) due from related parties? x 4 Have any payments been made on prepetition liabilities this reporting period? x 5 Have any postpetition loans been received by the debtor from any party? x 6 Are any postpetition payroll taxes past due? x 7 Are any postpetition state or federal income taxes past due? x 8 Are any postpetition real estate taxes past due? x 9 Are any other postpetition taxes past due? x 10 Are any amounts owed to postpetition creditors delinquent? x 11 Have any prepetition taxes been paid during the reporting period? x 12 Are any wage payments past due? x If the answer to any of the above questions is "yes" provide a detailed explanation of each item attach additional sheets if necessary. Insurance Yes No 1 Are workers compensation, general liability and other necessary insurance coverages in effect? x 2 Are all premium payments paid current? x 3 Please Itemize Policies Below If the answer to any of the above questions is "no" or if any policies have been cancelled or not renewed during this reporting period, provide an explanation below. Attach additional sheets if necessary. Installment Payments Type of Policy Carrier Period Covering Payment Amount & Frequency D&O Illinois National Insurance Co. 9/28/08 to 9/28/09 2,579.72 Monthly Workers Comensation Twin City Fire Insurance Co. 9/22/08 to 9/22/09 3,751.05 Quarterly Umbrella/Property Chubb 9/2/08 to 9/2/09 2,605.00 Annual
